DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 10, 2019, April 23, 2020, January 21, 2021, August 27, 2021 and December 20, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 9 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4 line 5 “[Relation Equation]” and line 8 “Relation Equation” have antecedent issues.  It is unclear if applicant is referring to the relation equation introduced in line 4 (assumed) or if new relation equation(s) are being introduced.  Further it is unclear if “[Relation Equation]” is a title (assumed) or part of the equation.  The examiner would suggest and for purposes of examination use “the Relation Equation” in line 8.
Regarding claim 9 “the conductive layer has an extinction coefficient of 0.2 to 2.5” has clarity issues.  Particularly, an extinction coefficient, k, also called an absorption coefficient, is a measure for 
Regarding claim 12 (dependent on claim 1) “the reducing electrochromic material, when present,” and “the oxidizing electrochromic material, when present,” have clarity issues.  While there is a basis for electrochromic layer in claim 1 here is no antecedent basis for reducing or oxidizing electrochromic materials.  Further “when present” appears to make both of the reducing or oxidizing electrochromic materials as optional.  However an electrochromic layer would implicitly include an electrochromic material.  It is unclear if applicant is introducing electrochromic materials into the electrochromic layer of claim 1 or the claim should be dependent on claim 11 (assumed).  For purposes of examination the examiner will assume claim 12 depend from claim 11.

Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  Particularly, in this case, there are no structural or function differences between the apparatus of claim 15 and the device of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-3, 9-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehtani et al. US Patent Application Publication 2012/0236386.
Regarding claim 1 Mehtani discloses a reflective electrochromic device (paragraph [0006] “electrochromic device” paragraph [0112] “encompasses other optical state transitions such as non-reflective-reflective” e.g. figure 6A electrochromic device 500), comprising; a conductive layer (e.g. conductive layer 504) comprising a metal oxide, a metal nitride or a metal oxynitride (paragraph [0117] 504 … may be made from a number of different materials, including conductive oxides, thin metallic coatings, conductive metal nitrides, and composite conductors”); an electrochromic layer (e.g. electrochromic layer 506); an electrolyte layer (e.g. ion conducting layer 508); and a light-transmitting counter electrode layer (e.g. second conductive layer 5141). 
Regarding claim 2 Mehtani discloses the reflective electrochromic device according to claim 1, as set forth above.  Mehtani further discloses wherein the conductive layer (e.g. 504) is a single layer (see figure 6A) comprising the metal oxide, the metal nitride or the metal oxynitride (as set forth above).

Regarding claim 9 Mehtani discloses the reflective electrochromic device according to claim 1, as set forth above.  Mehtani further discloses wherein the conductive layer has an extinction coefficient of 0.2 to 2.5 (assumed inherent as set forth in the 112 section above).
Regarding claim 10 Mehtani discloses the reflective electrochromic device according to claim 1, as set forth above.  Mehtani further discloses wherein the conductive layer has specific resistance of 5x10-4 ·cm or less (inherent given the exemplar materials listed in paragraph [0117]).
Regarding claim 11 Mehtani discloses the reflective electrochromic device according to claim 1, as set forth above.  Mehtani further discloses wherein the electrochromic layer (e.g. 506) comprises a reducing electrochromic material or an oxidizing electrochromic material (paragraph [0119]).
Regarding claim 12 Mehtani discloses the reflective electrochromic device according to claim 11, as set forth above.  Mehtani further discloses wherein the reducing electrochromic material (paragraph [0119]), when present, comprises an oxide of Ti, Nb, Mo, Ta or W, and the oxidizing electrochromic material, when present, comprises one or more selected from the group consisting of (a) an oxide of Cr, Mn, Fe, Co, Ni, Rh or Ir; (b) a hydroxide of Cr, Mn, Fe, Co, Ni, Rh or Ir; and (c) prussian blue (paragraph [0119]).
Regarding claim 13 Mehtani discloses the reflective electrochromic device according to claim 11, as set forth above.  Mehtani further discloses it is further comprising an ion storage layer (e.g. counter electrode2 510 see paragraph [0113 & 0119] discussing that “available ions in the stack reside primarily  
Regarding claim 15 Mehtani further discloses an apparatus (e.g. 500) comprising the electrochromic device (e.g. 500) according to claim 1 (as set forth above).
Regarding claim 16 Mehtani discloses the reflective electrochromic device according to claim 1, as set forth above.  Mehtani further discloses wherein the conductive layer (e.g. 504), the electrochromic layer (e.g. 506), the electrolyte layer (e.g. 508) and the light-transmitting counter electrode layer (e.g. 514) are present sequentially (see figure 6A).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Insofar as they are understood claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mehtani et al. US Patent Application Publication 2012/0236386 in view of Lim et al. US Patent Application Publication 2015/0075596.
Regarding claims 4-5 and 7-9 Mehtani disclose the reflective electrochromic device according to claims 1 and 3, as set forth above.  Mehtani does not disclose wherein the conductive layer comprises CuOxNy, (0<x<1, 0<y<1, x + y> 0); MoTiaOxNy (0 <a<2, 0<_x<3, 0<y<2, x + y> 0), or AlOxNy (0<x< 1 .5, 0<y< 1, x + y> 0) satisfying relation equation:
             
                1
                <
                
                    
                        
                            
                                a
                                l
                                u
                                m
                                i
                                n
                                u
                                m
                                 
                                e
                                l
                                e
                                m
                                e
                                n
                                t
                                 
                                c
                                o
                                n
                                t
                                e
                                n
                                t
                            
                        
                        ×
                        3
                    
                    
                        
                            
                                o
                                x
                                y
                                g
                                e
                                n
                                 
                                e
                                l
                                e
                                m
                                e
                                n
                                t
                                 
                                c
                                o
                                n
                                t
                                e
                                n
                                t
                            
                        
                        ×
                        2
                        +
                        
                            
                                n
                                i
                                t
                                r
                                o
                                g
                                e
                                n
                                 
                                e
                                l
                                e
                                m
                                e
                                n
                                t
                                 
                                c
                                o
                                n
                                t
                                e
                                n
                                t
                            
                        
                        ×
                        3
                    
                
                <
                2
            
        wherein, in AlOXNy, x and y mean ratios of atomic numbers of 0 and N to one atom of Al, respectively and in the relation equation, based on 100% of all elemental contents contained in AlOXNy, the (aluminum elemental content) represents the elemental content (atomic %) of Al, the (oxygen elemental content) represents the elemental content (atomic %) of O, and the (nitrogen elemental content) represents the elemental content (atomic %) of N, as recited in claim 4; and wherein the conductive layer has a thickness in a range of 5 nm to 500 nm, as recited in claim 5, wherein the conductive layer has an unevenness, as recited in claim 7, or wherein the conductive layer has a pattern, as recited in claim 8.  Further, while claim 9’s limitation of “wherein the conductive layer has an extinction coefficient of 0.2 to 2.5” is interpreted as inherent as set forth in the 112 section above Mehtani does not specifically disclose this physical property limitation.
Applicant states problems to be solved, see instant application paragraphs [7-8], are to realize various color senses, color patterns and to provide durability. 
Lim teaches a patterned conductive layer (inter alia, abstract “darkening pattern layer” that paragraph [0063] notes a low surface resistance of ≤2/square, i.e. conductive) which can be used in a inter alia paragraph [0024] notes it can be used in an LCD, a reflective device) and addresses the color sense (i.e. darkening/reflective optical properties discussed throughout the specification would change color sense) and durability (paragraph [0068] discusses increased durability) and further teaches the conductive layer is made of AlOXNy with 0≤x≤1.5, 0≤y≤1 and x + y> 0 (inter alia abstract & paragraph [0029-30]) and satisfies              
                1
                <
                
                    
                        
                            
                                A
                                l
                            
                        
                        a
                        t
                        ×
                        3
                    
                    
                        
                            
                                O
                            
                        
                        a
                        t
                        ×
                        2
                        +
                        
                            
                                N
                            
                        
                        a
                        t
                        ×
                        3
                    
                
                <
                2
            
         (paragraph [0031-32]) having a thickness range of 10 nm or more and 400 nm or less (paragraph [0069]) having an extinction coefficient of 0.2 or more and 2.5 or less (paragraph [0034]) where since the pattern can be formed by etching (paragraph [0069 & 0151]) it is inherent that there is an unevenness.  One would be motivated to substitute this conductive material into the electrochromic device since it has improved optical properties (paragraph [0028 & 0034]) and increased durability (paragraph [0068]), addressing applicant’s stated problems, and further has good conductivity (paragraph [0063]), low cost (paragraph [0027]) and increased production speed (paragraph [0069]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the conductive layer in the electrochromic device as disclosed by Mehtani to be AlOXNy which satisfies the relational equation claimed, in the claimed thickness range thickness or having an uneven/patterned conductive layer and inherently having an extinction coefficient in the claimed range for the purpose of having improved optical properties and increased durability, addressing applicant’s stated problems, and further having good conductivity, low cost and increased production speed.
Regarding claim 6 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 5, as set forth above.  Mehtani further discloses wherein the conductive layer (e.g. 504) has a thickness gradient (layer 504 has a thickness gradient somewhere between 0 and 90° inherently, see figure 6A).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Mehtani et al. US Patent Application Publication 2012/0236386 in view of Agrawal et al. US Patent Application Publication 2002/0044331.
Regarding claim 14 Mehtani discloses the reflective electrochromic device according to claim 1, as set forth above.  Mehtani further discloses it is further comprising a passivation layer, wherein the passivation layer comprises a transparent conductive oxide (paragraph [0126] “500 may include one or more additional layers … For example, the conductive layers may be treated with … protective oxide”).
Mehtani is silent in regards to which side of the conductive layer the protective oxide layer is.  Specifically Mehtani does not disclose the passivation layer between the conductive layer and the electrochromic layer.
Agrawal teaches an improvement to electrochromic device (inter alia paragraph [0003]) where the electrochromic device (e.g. figure 1E) may include a conductive layer (e.g. figure 20A-B & 25A-26C combination of transparent conductive coating 2002 & internal busbars 2003); an electrochromic layer (e.g. electrochromic layer 107); an electrolyte layer (e.g. electrolyte/ion-conductive layer 117); a light-transmitting counter electrode layer (e.g. transparent conductor 103’) and a passivation layer on the conductive layer as a protective layer (inter alia paragraph [0252]) that can be an oxide material (paragraph [0308]), and further teaches the protective passivation layer being between the conductive layer and the electrochromic layer so as to prevent them from contacting (paragraphs [0237, 0252, 0256 & 0306-0310]).  One would be motivated to use a passivation layer for the purpose of preventing the conductive layer (i.e. patterned electrode) from reacting or corroding (paragraph [0252]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the protective passivation layer in the electrochromic device as disclosed by Mehtani to be between the conductive .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agrawal et al. US Patent Application Publication 2016/0091767; in regards to a similar device where the electrode includes AlN particles (paragraph [0064]).
Orillard et al. US Patent Application Publication 2015/0301423; in regards to a similar device where the electrode includes AlN (paragraph [0021]).
Koo et al. US Patent Application Publication 2019/0137841; in regards to a similar device (e.g. figures 1-2) with a passivation layer (150) between the electrode (110a) and electrochromic layer (140).  
Lee et al. foreign patent document KR20170029838; in regards to a similar device where the conductive layer is selected from the group consisting of metal, metal oxide, metal nitride, metal oxynitride and metal alloys, particularly noting copper oxynitride and aluminum oxynitride.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                       January 27, 20226


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that in the art “counter electrode” is used as a synonym to an ion storage layer or to indicate a second electrode position on the opposite side (i.e. counter) to a first electrode across an electrochromic stack.  In light of the specification applicant is using “counter electrode” to indicate a second electrode position on the opposite side (i.e. counter) to a first electrode across an electrochromic stack, see instant application figure 2 and paragraph [38] giving examples of ITO, IGO, FTO, AZO, GZO, ATO, IZO, NTO & ZnO. 
        2 ibid